Citation Nr: 1009038	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

According to the available DD 214, the Veteran served on 
active duty from April 1953 to May 1954.  That document also 
lists 1 year and 8 months of additional service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated September 2007 
and April 2009 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, and Waco, Texas, 
respectively that denied the above claims.  

In October 2008, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to requests for the appellant's service treatment 
records and service personnel files, the National Personnel 
Records Center (NPRC) stated that they were destroyed in a 
fire that occurred at their facility in 1973.  The RO's 
requests for information encompassed service records for the 
period of service from April 1953 to May 1954.  The only 
available DD 214 shows that the Veteran served on active from 
April 1953 to May 1954.  The total service, however, was 2 
years, 8 months, and 28 days, suggesting that the Veteran's 
active duty exceeded the April 1953 to May 1954 time period 
that had been researched.  In addition, in his August 2006 
application for benefits, the Veteran reported serving from 
August 1951 to May 1954 and in a statement dated October 
2006, the Veteran asserts that he served from 1947 to 1958.  
In order to give the Veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  The Board does 
acknowledge that the unavailability of the Veteran's 
requested service records have been attributed to the 1973 
fire, but the possibility exists that there may be missing 
and available service records.  Therefore, clarification of 
dates of the Veteran's active service is needed and records 
from the confirmed dates of service must be requested on 
remand.

As stated above, the appellant's service treatment records 
are unavailable and, according to the NPRC, were destroyed in 
a fire that occurred at their facility in 1973.  In addition, 
in February 2009 and May 2009, the RO issued formal findings 
on the unavailability of the appellant's service records in 
addition to post-service medical treatment records from Fort 
Worth and the Dallas VA Medical Center for the period from 
1961 to 1969.  The Board observes that in this case, VA has 
been unable to secure the majority of the veteran's service 
medical records.  In August 2004, the National Personnel 
Records Center informed VA that the veteran's service 
treatment records and surgeon general office records were 
destroyed in a fire.  Historically, the fire occurred in 1973 
at the National Personnel Records Center.  

The Board observes that in this case, VA has been unable to 
secure the majority of the veteran's service medical records.  
In August 2004, the National Personnel Records Center 
informed VA that the veteran's service treatment records and 
surgeon general office records were destroyed in a fire.  
Historically, the fire occurred in 1973 at the National 
Personnel Records Center.  

The Board recognizes that the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  With this heightened duty in mind, the Board 
determines that further development is also required with 
regard to the left knee claim, for the reasons discussed 
below.

During the Veteran's personal hearing, he stated that he 
injured his left knee in service while serving in Germany 
when he slipped and fell on the fire wall on the back of a 
tank and was treated for this injury in service.  Following 
service, the Veteran stated that he had received treatment 
for left knee pain in 1963 or 1964 at the Dallas VA Medical 
Center.  He stated that he has had pain in his knee ever 
since the in-service fall.  

The available post-service VA treatment records shows that 
the Veteran received treatment in December 2007 for his left 
knee, which he stated had been hurting since he fell in 
service.  X-rays showed a left tibial tubercle with change 
consistent with chronic inflammation versus a healed 
fracture.  The Veteran was diagnosed as having tenderness to 
palpation over the tibial tubercle.  

The Board finds the Veteran's reported history of the 
inservice left knee injury and persistent pain since the fall 
credible.  In light of VA's heightened obligation due to the 
unavailability of the Veteran's service treatment records and 
post-service treatment records from 1961 to 1969 and his 
credible reported history, the Veteran should be afforded a 
VA examination to obtain a medical opinion to determine the 
nature and etiology of his current left knee disability.  
Such an opinion is necessary for a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to confirm the 
Veteran's periods of active service and 
obtain any service treatment and 
personnel records from National Personnel 
Records Center from all confirmed periods 
of service that have not yet been 
researched.  All efforts to obtain these 
records should be fully documented and a 
negative response must be provided if 
records are not available.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and likely 
etiology of any left knee disability 
diagnosed.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
left knee disability had its onset during 
active military service or is related to 
in-service disease or injury.  If no in-
service records are obtained, then accept 
as fact the Veteran's report of an in-
service fall while on a tank.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



